Citation Nr: 0900843	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Service connection for lower digestive problems, claimed 
as irritable bowel syndrome (IBS), on a direct basis, to 
include as due to Agent Orange exposure, or as secondary to a 
service-connected condition.

2.	Service connection for fibromyalgia, on a direct basis, to 
include as due to Agent Orange exposure, or as secondary to a 
service-connected condition.

3.	Service connection for chronic fatigue syndrome (CFS) , on 
a direct basis, to include as due to Agent Orange exposure, 
or as secondary to a service-connected condition.  

4.	Service connection for left knee arthritis.

5.	Service connection for eczema of the ears.  

6.	Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  

7.	Service connection for abdominal adhesions and scars.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  
The record also indicates that the veteran served in the Air 
National Guard until March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.    

In August 2008, a hearing was held before the undersigned 
Veterans Law Judge at the Oakland RO.  It was noted at that 
time that the veteran had had a previous hearing before 
another judge in 2004.  A decision is being issued 
simultaneously with this decision, under docket number 99-23 
641, addressing the claims discussed at the prior hearing.  
Since each hearing addressed separate claims, a panel 
decision is not needed.
               
The issues of service connection for a psychiatric disorder 
and for abdominal adhesions/scars are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's IBS is not related to service, to include 
alleged exposure to Agent Orange, or to a service-connected 
disorder.  

2.	The veteran's fibromyalgia is not related to service, to 
include alleged exposure to Agent Orange, or to a service-
connected disorder.  

3.	The veteran's CFS is not related to service, to include 
alleged exposure to Agent Orange, or to a service-connected 
disorder.  

4.	The veteran's left knee disorder is not related to 
service, nor was it manifested within one year of separation 
from service.

5.	The veteran's eczema of the ears is not related to 
service.


CONCLUSIONS OF LAW

1.	The veteran's irritable bowel syndrome was not incurred in 
or aggravated by service, is not related to a service-
connected disorder, and may not be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

2.	The veteran's fibromyalgia was not incurred in or 
aggravated by service, is not related to a service-connected 
disorder, and may not be presumed related to service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  

3.	The veteran's chronic fatigue syndrome was not incurred in 
or aggravated by service, is not related to a service-
connected disorder, and may not be presumed related to 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  

4.	The veteran's left knee disorder was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

5.	The veteran's eczema of the ears was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
several disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence. 

VA provided the veteran with notification letters dated in 
April 2005, May 2005, and March 2006.  In these letters, VA 
informed the veteran of the elements of his service 
connection claims and of the evidence needed to substantiate 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VA requested from the veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA also 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  

The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letters informed the veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full notification to the veteran prior to 
the initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
here has been rebutted by the record, and that proceeding 
with a final decision is appropriate.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In accordance with Mayfield, VA readjudicated 
the veteran's claims in the September 2007 Supplemental 
Statement of the Case of record.  As such, the untimely 
notice in this matter is harmless error.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA also afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  

The Board notes that VA did not provide the veteran with 
compensation examination and opinion for his claims.  
Nevertheless, the Board finds this acceptable under the VCAA 
given the current state of the record.  As noted, a VA 
medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  The Court of Appeals 
of Veterans Claims has recently held that the Secretary's 
duty to provide a medical examination is triggered where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; and (3) an indication that the 
disability may be associated with the veteran's service; but 
(4) insufficient medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the veteran in 
substantiating his claims.  The medical evidence of record 
retrieved by the RO demonstrates that the veteran has the 
disorders he claims in this matter.  Conducting medical 
examination to determine diagnoses would serve no purpose 
here.  

Moreover, the record indicates that the veteran's disorders 
at issue in this matter did not manifest during service, or 
during an applicable presumptive period following service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Conducting medical 
examinations for purposes of rendering nexus opinions would 
serve no purpose therefore.  Indeed, the evidentiary 
foundation for a medical nexus opinion is lacking for each of 
the claims decided here - i.e., the service connection claims 
for left knee arthritis, eczema of the ears, IBS, 
fibromyalgia, and CFS.  As such, no reasonable possibility 
exists that medical examination and opinion would aid the 
veteran in substantiating the service connection claims in 
this matter.  See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4)(i), Duenas and McLendon, both supra.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims entitlement to service connection for 
several disorders.  He claims that he incurred IBS, 
fibromyalgia, and CFS during service as a result of exposure 
to herbicides such as Agent Orange.  He claims that he 
incurred a left knee disorder during service as a result of 
an in-service injury.  He claims that he incurred eczema of 
the ears during service as a result of swimming in ocean 
waters off the coastline of Panama, and due to the tropical 
conditions there.  He claims secondary service connection 
based on prostate cancer for IBS, fibromyalgia, and CFS.  In 
the rating decision on appeal in this matter, the RO denied 
the veteran's claims.  For the reasons set forth below, the 
Board agrees with that decision.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

In various statements of record, the veteran offers several 
theories of entitlement to service connection for his claims.  
Below, the Board will address each of these arguments while 
addressing the claims to service connection.  

        A.  Fibromyalgia, IBS, and CFS

VA treatment records dated as recent as November 2005 note 
diagnoses of fibromyalgia and IBS, while an October 2004 
private examination report notes diagnoses of fibromyalgia 
and CFS.  The veteran claims that he incurred fibromyalgia, 
IBS, and CFS as a result of exposure to herbicides - 
particularly Agent Orange - during his period of active 
service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  However, the veteran did not serve in 
the Republic of Vietnam.  The veteran argues that his service 
in Panama during the late 1960s resulted in exposure to Agent 
Orange.

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use from the United States 
Department of Defense (DoD).  Those records show no Agent 
Orange use whatsoever in Panama.  The veteran is aware of 
this listing as he has submitted print-outs from it.  He 
argues that because he was stationed at bases shown on the 
DoD list and/or flew in/out of such bases, that this 
establishes exposure to Agent Orange.  Regardless, assuming, 
for the sake of argument, Agent Orange exposure was shown, 
IBS, fibromyalgia, and CFS could not be presumptively service 
connected because they are not on the list of disorders 
recognized by VA as associated with such exposure.  See 
38 C.F.R. §§ 3.309(e), 3.307(a)(6)(ii).

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection for exposure to 
herbicides, his claims of service connection must still be 
reviewed to determine whether service connection can be 
established on a direct basis, or under other presumptions 
noted under 38 C.F.R. §§ 3.307, 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The evidence is clear that the veteran did not manifest IBS, 
fibromyalgia, and CFS while in service.  The veteran's 
service medical records are negative for these disorders.  
His June 1969 discharge reports of medical examination and 
history are negative for these disorders, and May 1978 
reports of medical examination and history, issued toward the 
end of the veteran's service in the Air National Guard, are 
negative for these disorders.  In fact, the veteran does not 
allege that he experienced relevant symptoms during service.  
He testified in 2008 that he did not experience any bowel 
problems until 1999 and that he did not have fibromyalgia or 
CFS prior to treatment for prostate cancer.  This testimony 
indicates not only that he did not have symptoms of these 
conditions during service, but that there was no continuity 
of symptomatology following service.

Rather the medical evidence of record demonstrates that the 
veteran's IBS, fibromyalgia, and CFS were first diagnosed 
many years after discharge from service.  The earliest 
medical evidence of record of IBS, fibromyalgia, or CFS is 
found in medical evidence dated over 30 years following 
service.  Diagnoses of these disorders are noted in VA 
treatment records and a private examination report (October 
2004) dated in the 2000s.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The veteran did not claim 
service connection for these disorders until November 2004, 
which is over 35 years following discharge from service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  

As for the Agent Orange aspect of the veteran's direct 
service connection claim (again - presumptive service 
connection is not warranted), the evidence would have to show 
he was likely exposed to Agent Orange.  Although he has 
submitted some articles and suggested he was at locations 
where Agent Orange was used, the fact is the evidence does 
not show that he personally was exposed.  Also, there is no 
medical evidence suggesting a direct link between these 
conditions and any such exposure.  A letter from Dr. Hassan 
dated in October 2004 discusses in the first paragraph the 
veteran's alleged actual exposure to Agent Orange and other 
medical conditions.  The second paragraph of that letter 
merely notes that the veteran "also has . . . fibromyalgia 
and Chronic Fatigue Syndrome" without in any way suggesting 
a link between these conditions and Agent Orange.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  There is no presumption of Agent Orange exposure, 
nor has it been shown otherwise.  He did not develop IBS, 
fibromyalgia, or CFS until approximately 30 years after 
service.  As such, the Board finds service connection 
unwarranted for IBS, fibromyalgia, or CFS on either a direct 
or presumptive basis.  

        B.  The Claims to Secondary Service Connection Based on 
Prostate Cancer

The veteran also claims secondary service connection for IBS, 
fibromyalgia, and CFS based on prostate cancer.  He claims 
that he incurred prostate cancer as a result of exposure to 
herbicides in Panama.  



Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, service connection is not warranted on a 
secondary basis simply because the veteran is not service-
connected for the requisite underlying disorder - prostate 
cancer.  As such, secondary service connection is not 
warranted under 38 C.F.R. § 3.310 for IBS, fibromyalgia, and 
CFS.  

        C.  Left Knee and Eczema of the Ears
  	
The veteran claims that he incurred left knee arthritis and 
eczema of the ears directly from service.  

As noted, service connection will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2008).  Certain disorders, 
to include arthritis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

The medical evidence of record shows that the veteran 
currently has left knee arthritis and eczema of the ears.  A 
March 2007 VA examination report, and accompanying radiology 
report, indicates mild age-related degenerative changes with 
no significant osteoarthritis in the left knee.  A June 2003 
VA radiology report indicates mild symmetric osteoarthritis.  
A March 2005 private audiology report noted evidence of 
chronic eczema of the ear canals.  

But, again, the medical evidence is clear that the veteran 
did not manifest these disorders while in service, did not 
manifest these disorders within a year after service, and did 
not manifest a continuity of symptomatology indicative of 
these disorders in the first several years following 
discharge from service in July 1969.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a); Pond, 12 Vet. App. at 346.  Though an 
October 1965 service medical record indicates a left thigh 
contusion, and August 1967 service medical records indicate a 
skin infection on the left calf, the veteran's service 
medical records are negative for left knee or ear skin 
disorders.  Moreover, his June 1969 discharge reports of 
medical examination and history are negative for these 
disorders, as are the May 1978 reports of medical examination 
and history, issued toward the end of the veteran's service 
in the Air National Guard.  

The veteran was hospitalized in October 1965 for a contusion 
to the left thigh.  This injury did not involve the knee.  He 
was then treated in 1967 for an infection on the left calf.  
None of these records indicate any injury to the knee itself. 

Indeed, the earliest medical evidence of record of a left 
knee disorder is found in VA treatment records dated in the 
mid-2000s, while the earliest evidence of record of an ear 
eczema disorder is found in the March 2005 private audiology 
examination report of record.  See Maxson, supra.  The Board 
also notes that the veteran did not claim service connection 
for these disorders until November 2004, which is over 34 
years following discharge from service.  See Shaw, supra.  

With regard to the third element of Pond, the record contains 
no medical nexus evidence that directly relates the veteran's 
left knee and eczema disorders to service.  See Pond, supra.  
Although the March 2005 report by Dr. Blum contains the 
veteran's reported history of beginning to experience itching 
of his ears during service, the physician did not state that 
the diagnosed eczema of the ears was related to that history.  
A March 2007 VA examiner noted that the veteran had a fungal 
infection he contracted due to service.  Regardless, although 
the veteran is certainly competent to report a subjective 
symptom such as itching of the ears, his allegation of 
continuous symptoms since service or incurring a fungal 
infection is simply not credible.  None of the medical 
records dated prior to his claim for compensation reflect 
such a history.  See, e.g., VA outpatient record dated July 
2001 reflecting numerous complaints, but none related to 
itching of the ears, and normal examination of the skin of 
the ears.  These opinions are of absolutely no probative 
value, as they were clearly based on the veteran's subjective 
history. 

The medical evidence of record does not support the 
contention, therefore, that the veteran incurred left knee or 
eczema disorders during active service, or during an 
applicable presumptive period following service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  See also Pond, supra.  As such, the 
Board finds service connection unwarranted for a left knee 
disorder and for eczema of the ears.  

The Board has closely reviewed and considered each of the 
veteran's statements and the lay statements of record.  
Though these statements may influence a Board's decision, 
such lay statements alone are insufficient to prove the 
claims here.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions as 
to etiology or diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for lower digestive problems is denied.  

Service connection for fibromyalgia is denied.  

Service connection for chronic fatigue syndrome is denied.   

Service connection for left knee arthritis is denied. 

Service connection for eczema of the ears is denied.    
	(CONTINUED ON NEXT PAGE)

REMAND

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, and claims service connection for 
abdominal adhesions/scars related to hernia surgery, to 
include a surgery he underwent in November 1969, soon after 
discharge from service.  The Board finds remand of these 
claims appropriate.  

With regard to the claim for a psychiatric disorder, the 
record contains an October 2004 private examination report 
that notes a diagnosis of PTSD.  That physician concluded, 
however, that the PTSD was a result of the veteran's prostate 
cancer.  Regardless, the record also contains several 
statements from the veteran detailing alleged non-combat 
stressors he underwent while on active duty in the late 
1960s.  One of those stressors has been verified.  The 
veteran was stationed at Howard Air Force Base in Panama in 
September 1967 at the time a plane crashed shortly after 
take-off, killing all on-board.  The veteran states that he 
witnessed this crash, which is at least plausible considering 
his military occupational specialty of aircraft engine 
mechanic would likely place him on or near the flightline.  
The veteran has not undergone VA compensation examination for 
this particular claim, and this must be done.

With regard to the claim for service connection for abdominal 
adhesions/scars, the Board notes that this claim is a 
secondary service connection claim based on a claim to 
service connection that is still pending.  Specifically, the 
veteran claims service connection for residuals of an 
inguinal hernia.  A separate decision rendered this date 
remands that particular claim to the RO for further 
development and medical inquiry.  As noted in the 
Introduction above, another decision is being issued by the 
judge that held a hearing in 2004.

When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The claim of entitlement to service 
connection for residuals of an inguinal hernia relates to the 
veteran's claim of entitlement to service connection for 
abdominal adhesions/scars that resulted from surgery for an 
inguinal hernia.  As such, one claim could significantly 
impact the other.  The Board therefore finds the issue to be 
inextricably intertwined.  

Hence, adjudication of the service connection claim for 
abdominal adhesions/scars will be held in abeyance pending 
readjudication of the veteran's service connection claim for 
residuals of an inguinal hernia.  See Harris, supra.  

 Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current psychiatric disorder to include 
the veteran's claimed PTSD.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

If this examiner finds that the evidence 
supports the diagnosis of a psychiatric 
disorder, the examiner should then 
advance an opinion on the likelihood 
(likely, at least as likely as not, not 
likely) that any current psychiatric 
disorder relates to service.  In this 
respect, the examiner should consider 
that the stressor of witnessing a plane 
crash in 1967 (as described above) has 
been suitably verified by the evidence.  
The examiner should provide a complete 
rationale for conclusions reached.   

2.  The RO should then readjudicate the 
issues remaining from this appeal - 
service connection for abdominal 
adhesions/scars (pending readjudication 
of the service connection claim for 
residuals of an inguinal hernia) and 
service connection for a psychiatric 
condition, including PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


